DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 07/20/22 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/22.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an article comprising a specific type of metal film or a polymer film having specific thicknesses (See original specification paragraphs [0025]-0030]) that would meet an average reflectivity greater than 0.5 at a wavelength of 0.3-4 µm, does not reasonably provide enablement for an article comprising any type of metal film or polymer film that would meet an average reflectivity greater than 0.5 at a wavelength of 0.3-4 µm and further, the specification, while being enabling for an article comprising a polymer film including embedded dielectric particles that include one or more of TiO2, ZnO, or CaCO3 that would meet an average emissivity less than 0.4 at a wavelength of 4-20 µm, does not reasonably provide enablement for an article comprising any type of polymer film that would meet an average emissivity less than 0.4 at a wavelength of 4-20 µm.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-11 can be used as claimed and whether claims 1-11 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-11, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-11 read on an article comprising any type of metal film and polymer film that would meet the claimed average reflectivity and average emissivity while the specification discloses specific type of metal film or a polymer film having specific thicknesses and including embedded dielectric particles that include one or more of TiO2, ZnO, or CaCO3.
	(b) There is no direction or guidance presented for an article comprising any type of metal film and any type of polymer film that would meet the claimed average reflectivity and average emissivity.
	(c) There is an absence of working examples concerning an article comprising any type of metal film and any type of polymer film that would meet the claimed average reflectivity and average emissivity.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rawlings et al. (US 2005/0181203) as evidenced by Transmetra “Table of Emissivity of Various Surfaces” and Nanophase “Product Specifications: Iron Oxide”
Regarding claim 1, Rawlings et al. teaches an applique (See Abstract), i.e. an article comprising: a metal film (vapor barrier film 18, paragraphs [0042]-[0043]); and a polymer film disposed on the metal film (polymer film 12 and/or plastic film 30, paragraphs [0031] and [0065]); and a colorant film disposed on the metal film (ink layer 14 and/or polymer film 12, paragraph [0038]). Given that Rawlings et al. teaches metal film including aluminum (paragraph [0042]) which is identical to the metal film used in the present invention (See original specification paragraph [0026]) and polymer film comprising zinc oxide particles (paragraphs [0033]-[0034]) which are identical to those used in the present invention (See original specification paragraph [0037]) and have an average emissivity of under 0.280 as evidenced by Transmetra (page 10), the article of Rawlings et al. would necessarily result in at least one side of the article having an average reflectivity and an average emissivity as presently claimed, absent evidence to the contrary.
Given the overlap between the article of Rawlings et al. and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an article that is both disclosed by Rawlings et al. and encompassed by the present claims and thereby arrive that the claimed invention.
While there is no disclosure that the article is a thermoregulation article as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. thermoregulation article, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is an article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, Rawlings et al. teaches wherein the colorant film is disposed on the polymer film (ink layer 14 is on polymer film 12, Fig. 2).
Regarding claim 3, Rawlings et al. teaches wherein the colorant film is interposed between the metal film and the polymer film (metal film 18, ink layer 14, polymer film 12, Fig. 2).
Regarding claims 4 and 6, Rawlings et al. teaches polymer film 30 and polymer film 12, i.e. colorant film, that includes iron oxide particles (paragraph [0033]-[0034]). Rawlings further discloses such pigments have a size from about 30 nm to micron sizes (paragraph [0034]). It is noted that this paragraph contains a typographical error where “30 µm” should read “30 nm” as evidenced by the Nanophase product specification sheet. Therefore, it would have been obvious to choose any size for the iron oxide particles, including 30 nm to micron sizes, which meets the presently claimed range of colorant particles having a diameter less than 4 µm.
Regarding claim 5, given that Rawlings et al. teaches wherein the colorants identical to those presently claimed, the iron oxide particles would necessarily be infrared transparent, absent evidence to the contrary.
Regarding claim 7, Rawlings et al. teaches polymer film 12 may include polyolefin (paragraph [0035]). Rawlings et al. further discloses the first polymer film may include polyolefins such as polyethylene or polypropylene (paragraph [0019]). Therefore, it would have been obvious to use any type of polyolefin including polyethylene or polypropylene for polymer film 12 and thereby arrive at the presently claimed invention.
Regarding claims 8, 9 and 10, Rawlings et al. teaches wherein the polymer film includes embedded colorants of TiO2 and/or ZnO (paragraph [0034]) which would necessarily function as dielectric particles, absent evidence to the contrary.
Regarding claim 11, Rawlings teaches the titania and zinc oxide pigments have a size from about 30 nm to micron sizes (paragraph [0034]) which overlaps the claimed range of the embedded dielectric particles having a diameter less than 4 µm. It is noted that this paragraph contains a typographical error where “30 µm” should read “30 nm” as evidenced by the Nanophase product specification sheet. 



Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pusch et al. (US 4,340,634).
Regarding claim 1, Pusch et al. teaches a heat reflecting wall-paper (See Abstract), i.e. a thermoregulation article comprising: a metal film (metal layer 2, col. 1, lines 53-55, col. 2, line 68); and a polymer film disposed on the metal film (veneer protection layer 3, col. 1, lines 56-59, col. 2, line 64, col. 3, lines 42-44); and a colorant film disposed on the metal film (covering veneer 4, col. 1, lines 60-64 and col. 2, lines 64-68). Given that Pusch et al. discloses metal film comprising aluminum (col. 6, line 64) which is identical to the metal film used in the present invention (See original specification paragraph [0026]) and wherein the covering veneer layer is substantially transparent in the wavelength range of 4 to 20 µm and the total infrared absorption of layers of these materials having a thickness of 10 µm is less than 10% (col. 3, lines 21-37), the article of Rawlings et al. would necessarily result in at least one side of the article having an average reflectivity and an average emissivity as presently claimed, absent evidence to the contrary.
Regarding claim 2, Pusch et al. teaches wherein the colorant film is disposed on the polymer film (covering veneer 4 is on veneer protection layer 3, Fig. 1).
Regarding claim 4, Pusch et al. teaches wherein the colorant film includes colorants comprising dye molecules and/or colorant particles having a diameter less than 1 µm (col. 3, lines 45-52).
Regarding claim 5, Pusch et al. teaches wherein the colorants are infrared transparent (col. 3, lines 46-473).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787